PER CURIAM.
In a suit for patent infringement against a licensee corporation in process of reorganization under Section 77B of the Bankruptcy Act, 11 U.S.C.A. § 207, and in another suit against the reorganized corporation following approval of a reorganization plan, it appearing that the license agreement provided that in the event of the bankruptcy, insolvency or dissolution of the National Tool Company no title to said machines shall be vested in any receiver or trustee for the purpose of using them in grinding gear shaper cutters, and it appearing that the court below dismissed the bills insofar as they charged unlawful manufacture and use, either by the original licensee or the reorganized corporation, but granted no motion to dismiss insofar as the bills charged the sale to others of the patented machines, and it appearing that there has been no adjudication of the licensee in bankruptcy, adjudication of its insolvency or a dissolution other than the formal succession of the reorganized company to all the rights, properties and obligations of the old company, except as they may have been readjusted by the plan of the reorganization, and it being the view of the court that the reorganization under Section 77B does not involve “bankruptcy, insolvency or dissolution” in the sense those terms are used in the license agreement.
Now, therefore, it is hereby ordered that the decrees below be and they are hereby affirmed.